 1

 2

 3

 4

 5                                                                 JS-6
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11 AFFILIATED FM INSURANCE                            Case No. 5:20−cv−00807−DDP (KKx)
     COMPANY, a corporation;
12                                                    ORDER GRANTING
                                                      STIPULATION TO DISMISS
13                 Plaintiff,                         ACTION WITHOUT PREJUDICE
                                                      AND RETAIN JURISDICTION TO
14                                                    ENFORCE SETTLEMENT
            v.                                        AGREEMENT AND STIPULATED
15                                                    JUDGMENT
16 ALG WORLDWIDE LOGISTICS,
     LLC, a limited liability company;
17 ACCURATE TRANSPORT, LLC, a
     limited liability company; and DOES 1
18 to 10;

19
                   Defendants.
20

21 AND ALL RELATED CROSS-
     ACTIONS                                          1st Amended Complaint filed:
22                                                          May 27, 2020
23

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
     ORDER GRANTING STIPULATION TO DISMISS ACTION WITHOUT PREJUDICE AND RETAIN JURISDICTION TO ENFORCE
     SETTLEMENT AGREEMENT AND STIPULATED JUDGMENT
     Case No. 5:20−cv−00807−DDP (KKx); Our File No. 5726.54
 1          The Court, having considered the parties’ STIPULATION TO DISMISS
 2 ACTION WITHOUT PREJUDICE AND RETAIN JURISDICTION TO

 3 ENFORCE SETTLEMENT AGREEMENT AND STIPULATED JUDGMENT,

 4 and dismissal of ALG WORLDWIDE LOGISTICS, LLC with prejudice having

 5 previously been submitted to the Court, orders the dismissal of ACCURATE

 6 TRANSPORTATION, LLC without prejudice, with each party to bear its costs and

 7 attorneys’ fees.

 8          IT IS SO ORDERED.
 9 Dated: June 23, 2021                          ____________________________
10
                                                 Hon. Dean D. Pregerson
                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING STIPULATION TO DISMISS ACTION WITHOUT PREJUDICE AND RETAIN JURISDICTION TO ENFORCE
     SETTLEMENT AGREEMENT AND STIPULATED JUDGMENT
     Case No. 5:20−cv−00807−DDP (KKx); Our File No. 5726.54                                        2
